Citation Nr: 1216326	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  11-30 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea due to an undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim of service connection for pulmonary problems/asthma due to an undiagnosed illness.

3.  Whether new and material evidence has been received to reopen a claim of service connection for right knee degenerative joint disease.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a right lower extremity disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1981, and July 1991 to August 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

On his November 2011 substantive appeal, the Veteran stated that he did not want a BVA hearing.  Subsequently, in a November 2011 statement, the Veteran's representative noted that the Veteran requested a Travel Board Hearing.  Additionally, in a February 2012 statement to the Board, the Veteran stated, "I am writing you about the BVA Hearing that you were working on for me."  Significantly, however, to date, there is no indication from the claims file that the Veteran has been scheduled for a hearing before a Veterans Law Judge at the RO for the current issues on appeal.  Accordingly, because the RO is responsible for scheduling hearings before the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the Veteran for a hearing at the RO in St. Petersburg, Florida, before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



